DETAILED ACTION
This Office Action is in response to the application 16/951,374 filed on 11/18/2020.
Claims 1-20 have been examined and are pending in this application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
For the record, the Examiner acknowledges that NO restrictions warranted at applicants initial time of filing for patent.

Priority
For the record, the Examiner acknowledges that NO foreign priority claimed at applicant’s initial time of filing for patent.


Information Disclosure Statement
The information disclosure statement (IDS), submitted on 12/18/2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Oath/Declaration
For the record, the Examiner acknowledges that the Oath/Declaration submitted on 02/22/2022 has been accepted.

Drawings
For the record, the Examiner acknowledges that the drawings filed on 11/18/2020 has been accepted.

Specification
For the record, the Examiner acknowledges that the Applicant's specification filed on 11/18/2020 has been accepted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-12 and 14-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Deverakonda Venkata et al. (hereinafter Venkata), Pub. No.: US 2020/0213272.
Referring to claim 1, Venkata teaches a computer-implemented method for authorizing access to a web domain, the method comprising: 
receiving, from a browser of a computing device, a request to access a web domain (Abstract, para. 0120 and fig. 7, request URL); 
sending, to the browser of the computing device: 
a web page comprising a redirect script that redirects the browser to a particular companion domain of the web domain, wherein the particular companion domain comprises a domain name system (DNS) zone file comprising an ALIAS record for the particular subdomain (abstract, para. 0121 and fig.7; paras. 0140-0141 and fig. 8; DNS records associated with ALIAS record); and 
an authentication challenge for access to the web domain; receiving, from the browser of the computing device, a Kerberos service ticket (para. 0143 and fig. 9, authentication process for URL); and 
providing, to the browser, access to the web domain (para. 0151 and fig. 9, arrow 924).  

Referring to claim 2, Venkata further teaches wherein the particular companion domain redirects the browser to the web domain from the particular companion domain responsive to receipt of the Kerberos service ticket (abstract, paras. 0109, 0118, 0143 and figs, 3, 7 and 9, URL redirection).

Referring to claim 3, Venkata further teaches wherein the Kerberos service ticket is sent to the web domain using a Hypertext Transfer Protocol (HTTP) POST request (paras. 0004, 0106-0111, 0124-0122 and figs, 3 and 6; resource provided using URLs).

Referring to claim 4, Venkata further teaches wherein the web domain and the particular companion domain are administered the same entity (paras. 0084, 0148 and fig. 3).

Referring to claim 6, Venkata further teaches wherein the ALIAS record for the particular companion domain points to an Internet Protocol (IP) address of a cloud computing provider computing device that hosts the web domain (abstract, para. 0121 and fig.7; paras. 0140-0141 and fig. 8; ALIAS record).

Referring to claim 7, Venkata further teaches wherein the received Kerberos service ticket was obtained by the browser from a Kerberos Key Distribution Center (KDC) responsive to a request by the browser for the Kerberos service ticket (abstract, paras. 0109, 0118, 0143 and figs, 3, 7 and 9, URL redirection).

Referring to claim 8, Venkata further teaches wherein the request by the browser for the Kerberos service ticket comprised an Internet Protocol (IP) address resolved from the ALIAS record of the particular companion domain (abstract, para. 0121 and fig.7; paras. 0140-0141 and fig. 8; ALIAS record).

Referring to claim 9, This claim is similar in scope to claim 1, and is therefore rejected under similar rationale.

Referring to claim 10, This claim is similar in scope to claim 2, and is therefore rejected under similar rationale.

Referring to claim 11, This claim is similar in scope to claim 3, and is therefore rejected under similar rationale.

Referring to claim 12, This claim is similar in scope to claim 4, and is therefore rejected under similar rationale.

Referring to claim 14, This claim is similar in scope to claim 6, and is therefore rejected under similar rationale.

Referring to claim 15, This claim is similar in scope to claim 7, and is therefore rejected under similar rationale.

Referring to claim 16, This claim is similar in scope to claim 8, and is therefore rejected under similar rationale.

Referring to claim 17, This claim is similar in scope to claim 1, and is therefore rejected under similar rationale.

Referring to claim 18, This claim is similar in scope to claim 2, and is therefore rejected under similar rationale.

Referring to claim 19, This claim is similar in scope to claim 4, and is therefore rejected under similar rationale.

Allowable Subject Matter
Claims 5, 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONAS A BAYOU whose telephone number is (571)272-7610. The examiner can normally be reached Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONAS A BAYOU/Primary Examiner, Art Unit 2499                                                                                                                                                                                                        08/03/2022